Exhibit 10.2

Amendment 2019-1
to the
supplemental retirement income plan of
devon energy corporation

The Supplemental Retirement Income Plan of Devon Energy Corporation (the "Plan")
is amended, effective as of the date of execution hereof, as follows:

1.Effective as of September 10, 2019, a new Section 4.1(i) ("Variation in
Calculation of Supplemental Benefit Under Appendix C") is added to the Plan
immediately following Section 4.1(h) ("Variation in the Calculation of
Supplemental Benefit Under Appendix B"), such new Section 4.1(i) to read as
follows:

 

"(i)

Variation in Calculation of Supplemental Benefit Under Appendix C.  The
calculation of the Supplemental Benefit for the Participants listed on Appendix
C shall be determined by incorporating the additional modifications described on
Appendix C.  The provisions of this Plan as modified in this Section 4.1(i)
shall replace and supersede any prior letter agreements between the Company and
such Participants."

2.Effective as of September 10, 2019, a new Appendix C is added to the Plan to
read as follows:

"APPENDIX C

The following Participants shall have their Supplemental Benefit calculated in
accordance with the provisions of this Appendix C:  

Tony D. Vaughn
Lyndon C. Taylor.

The determination of the Supplemental Benefit under this Plan for the
Participants listed in this Appendix C will be in accordance with the terms of
the Plan but will be made as though the changes set forth on this Appendix C
were made to the Plan.

I.The determination of the Supplemental Benefit under this Plan for the
Participants listed in this Appendix C will be made as though the following
Section (vi) is part of Section 4.1(b).

(vi)For purposes of determining the Participant's Target Benefit, the Early
Retirement Adjustment Factor in Article VIII of the Retirement Plan shall be
determined as if the Participant was three years older than the Participant's
actual age."

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



DB1/ 108907356.2

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2019-1 to the Plan to be executed this 21st
day of October 2019.  

DEVON ENERGY CORPORATION

 

By:  /s/ Tana K. Cashion
Name:  Tana K. Cashion
Title:  Senior Vice President, Human Resources



 

 

[Signature Page to Amendment 2019-1 to the Supplemental Retirement Income Plan
of Devon Energy Corporation]





 

 

 

